DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a plurality of attachment positions…with respect to…electrode tab are separated from each other” is unclear. The examiner notes that “with respect to” could apply to the “a plurality of attachment positions” or “attachment positions”. The examiner also notes “separated from each other” could mean the “plurality of attachment positions” is separated from the “electrode tab” or the “attachment positions” are separated from each “attachment position”.                        
	For the purposes of examination, “a plurality of attachment positions…with respect to…electrode tab are separated from each other” will be read as “a plurality of attachment positions 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho Hyun Hee (KR 20130050616 A, machine translation provided in this Office Action) in view of Huang, Wen-Hong (CN 103594736 A, machine translation provided in this Office Action).
Regarding claim 1, Cho discloses a secondary battery ([0011] on page 4) comprising: 
a laminate (1, electrode assembly, Merriam-Webster definition: product made by uniting superposed layers of one or more materials) formed by alternately laminating a positive electrode and a negative electrode (plurality of positive plates and a plurality of negative plates are stacked [0004]) via an electrolyte ([0003]); 
on one sidewall side of the laminate (1, see Figs. 3 & 14 regarding one sidewall of 1), a positive electrode reinforcing member (112 positive, protrusion to connect to either 11 or 12, see Figs. 3 & 5) attached to an end portion of a plate-shaped positive electrode collector (11, positive electrode tab, see Fig. 5 regarding attachment of 11 and 112 positive) which constitutes the positive electrode (positive electrode plate, [0008] & [0060]), and a positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14 provided below, [0060] regarding application to either positive or negative electrode) which covers the one sidewall of the laminate (see the one sidewall covering of 1 in the four-sided dotted line plane annotated in Fig. 14) and is attached to an end portion of the positive electrode reinforcing member (112 positive is attached to 100, which is part of the highlighted four-sided dotted line plane, see Fig. 5 and annotated Fig. 14); 

    PNG
    media_image1.png
    728
    1161
    media_image1.png
    Greyscale

on the other sidewall side of the laminate (1, see Fig. 14 regarding the other sidewall of 1 and [0061]), a negative electrode reinforcing member (112 negative, protrusion to connect to either 11 or 12, see Figs. 3 & 5) attached to an end portion of a plate-shaped negative electrode collector (12, negative electrode tab, [0060] regarding electrode protection device applied to either positive or negative electrode, see Fig. 5 regarding attachment of 11 and 112 negative) which constitutes the negative electrode (negative electrode plate, [0008] & [0060]-[0061]), and a negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14 provided below, [0060]-[0061]) which covers the other sidewall of the laminate (see sidewall covering of 1 in dashed line “L” shaped plane annotated in Fig. 14) and is attached to an end portion of the negative electrode reinforcing member (112 negative is attached to 100, which is part of the highlighted dashed line “L” shaped plane, see Fig. 5 and annotated Fig. 14);
Cho does not refer to an outer package which encloses the laminate (1), the positive electrode reinforcing member (112 positive), the positive electrode tab, the negative electrode reinforcing 
However, Huang teaches an outer package (6, casing, housing, shell) which encloses the laminate (1, single core, Figs. 5 and 8) to house the laminate. 
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date to enclose the laminate (1), the positive electrode reinforcing member (112 positive), the positive electrode tab, the negative electrode reinforcing member (112 negative), and the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) of Cho with the outer package (6) of Huang to house and shelter the contents. 
Regarding claim 2, modified Cho discloses the secondary battery according to claim 1, wherein the laminate (1) is wound a plurality of times around an axis ([0004] regarding wound) connecting (annotated Fig. 14 for connection) the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14), a plurality of attachment positions of the positive electrode reinforcing member (112 positive) with respect to the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) are separated from each other (Fig. 5 shows the zoom in version of “d” where “d” shows 112 positive attachment position and separation, and Fig. 3 shows a plurality of “d”), and a plurality of attachment positions of the negative electrode reinforcing member (112 negative) with respect to the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) are separated from each other (Fig. 5 shows the zoom in version of “d” where “d” shows 112 negative attachment position and separation, and Fig. 3 shows a plurality of “d”).
claim 3, modified Cho discloses the secondary battery according to claim 1, wherein the laminate (1) includes a plurality of positive electrodes (plurality of positive electrode plates, [0008] & [0060]), and a plurality of negative electrodes (plurality of negative electrode plates, [0008] & [0060]), a plurality of attachment positions from the positive electrode reinforcing member (112 positive, Fig. 5 shows the zoom in version of “d” where “d” shows 112 positive attachment position, and Fig. 3 shows a plurality of “d”) to the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14), where the attachment positions are separated from each other, and a plurality of attachment positions from the negative electrode reinforcing member (112 negative, Fig. 5 shows the zoom in version of “d” where “d” shows 112 negative attachment position and separation, and Fig. 3 shows a plurality of “d”) to the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14), where the attachment positions are separated from each other.
Regarding claim 4, modified Cho discloses the secondary battery according to claim 1, wherein the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) includes a positive electrode flat portion (100-positive, tab connect part) which joins the positive electrode reinforcing member (112-positive, Fig.5 shows 100-positive joining the 112-positive) to one main surface thereof (Fig. 5 left side of 100-positive), and a positive electrode protruding portion (200-positive) which protrudes from the other main surface of the positive electrode flat portion (Fig. 3 shows 200-positive protrudes from the right side of 100-positive), and the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) includes a negative electrode flat portion (100-negative, tab connect part) which joins the negative electrode reinforcing member (112 negative, Fig.5 shows 100-negative joining the 112-negative) to one main surface thereof (Fig. 5 left side of 100-negative), and a negative electrode 
Regarding claim 5, modified Cho discloses the secondary battery according to claim 1, wherein an angle formed by a main surface of the positive electrode collector (horizontal surface of 11) and a main surface of the positive electrode tab (vertical surface of 100-positive of electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and an angle formed by a main surface of the negative electrode collector (horizontal surface of 12) and a main surface of the negative electrode tab (vertical surface of 100-negative of electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) is right angle (Fig. 3 regarding generic electrode collector 10 and 100, and see [0038] regarding angle formed by 300 and 100) which is 90 degrees, which falls within the claimed range of 85 degrees or more and 95 degrees or less. 
Regarding claim 6, modified Cho discloses the secondary battery according to claim 1, does not teach wherein central positions of a plurality of the positive electrode reinforcing members and a plurality of the negative electrode reinforcing members, which are arranged in a laminating direction of the laminate, are separated from a center line connecting centers of the positive electrode tab and the negative electrode tab, a size of distances between the center line  and the central position of the positive electrode reinforcing member monotonically increase or decrease in accordance with the order of arrangement in the laminating direction, and a size of distances between the center line and the central position of the negative electrode reinforcing member monotonically increase or decrease in accordance with the order of arrangement in the laminating direction.
Huang teaches wherein central positions of a plurality of the positive electrode tabs (22) and a plurality of the negative electrode tabs (32), which are arranged in a laminating direction (parallel to main surface of 1) of the laminate (1), are separated from a center line connecting centers of the positive electrode tab group (23) and the negative electrode tab group (33), a size of distances between 
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date to use the alternative position arrangement (staggered) of the positive and negative electrode tabs of Huang, as it would have been the simple substitution of one known arrangement for another, with reasonable expectation of success. 
Regarding claim 9, modified Cho discloses the secondary battery according to claim 1, wherein the electrolyte is taught and the state of matter is not taught. 
However, Huang teaches wherein the electrolyte is a liquid ([0039]).

Regarding claim 11, modified Cho discloses a manufacturing method of the secondary battery according to claim 9, comprising: attaching the positive electrode reinforcing member (112 positive) and the negative electrode reinforcing member (112 negative) to the positive electrode collector (11) and the negative electrode collector (12), respectively (Figs. 3 & 5 regarding attachments of 11 and 112, [0028]); and attaching the positive electrode tab (100-positive of electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and the negative electrode tab (100-negative of electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) to the positive electrode collector (11) to which the positive electrode reinforcing member (112 positive) is attached and the negative electrode collector (12) to which the negative electrode reinforcing member (112 negative) is attached, respectively (Figs. 3 & 5 regarding attachments of 112 to 100, [0028]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho Hyun Hee (KR 20130050616 A, machine translation provided in this Office Action) and Huang, Wen-Hong (CN 103594736 A, machine translation provided in this Office Action), as applied to claim 1, above, and further in view of Shoma, Takahiro et al. (WO 2016076109 A1).
Regarding claim 7, modified Cho discloses the secondary battery according to claim 1, does not teach wherein a plurality of the positive electrode reinforcing members and a plurality of the negative electrode reinforcing members, are arranged in the laminating direction of the laminate, and lengths of the plurality of positive electrode reinforcing members and lengths of the plurality of negative electrode reinforcing members in a direction orthogonal to the center line connecting the centers of the positive electrode tab and the negative electrode tab monotonically increase or decrease in accordance with the order of arrangement in the laminating direction.

Therefore, it would have been obvious to one ordinarily skilled in the art to modify the plurality of the positive electrode reinforcing members (112 positive) and a plurality of the negative electrode reinforcing members (112 negative), to be arranged in the laminating direction (parallel to main surface of 1) of the laminate (1), and lengths of the plurality of positive electrode reinforcing members (112 positive) and lengths of the plurality of negative electrode reinforcing members (112 negative) in a direction orthogonal to the center line (double dotted and dashed line in annotated Fig. 14) connecting the centers of the positive electrode tab (electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and the negative electrode tab (electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) with the monotonically increase or decrease in accordance with the order of arrangement in the laminating direction (parallel to main surface of 3) of Shoma, in order increase the strength of the winding group compared to a winding group not having widening (Lines 369-379).

    PNG
    media_image2.png
    841
    798
    media_image2.png
    Greyscale

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho Hyun Hee (KR 20130050616 A, machine translation provided in this Office Action) and Huang, Wen-Hong (CN 103594736 A, machine translation provided in this Office Action), as applied to claim 1, above, and further in view of Kim, Young-Hoon et al. (US 9660296 B2).
Regarding claim 8, modified Cho discloses the secondary battery according to claim 1, wherein the electrolyte is taught, however the state of matter is not disclosed. 
However, Kim teaches wherein the electrolyte is a solid ([0060]).
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date to modify electrolyte of Cho with the solid electrolyte of Kim, in order to battery capacity ([0037]).
claim 10, Cho discloses a manufacturing method of the secondary battery according to claim 8, comprising: attaching the positive electrode reinforcing member (112 positive) and the negative electrode reinforcing member (112 negative) to the positive electrode collector (11) and the negative electrode collector (12), respectively (Figs. 3 & 5 regarding attachments of 11 and 112, [0028]); and attaching the positive electrode tab (100-positive of electrode protection device highlighted with a four-sided dotted line plane of annotated Fig. 14) and the negative electrode tab (100-negative of electrode protection device highlighted with a dashed line “L” shaped plane of annotated Fig. 14) to the positive electrode collector (11) to which the positive electrode reinforcing member (112 positive) is attached and the negative electrode collector (12) to which the negative electrode reinforcing member (112 negative) is attached, respectively (Figs. 3 & 5 regarding attachments of 112 to 100, [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                         
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721